COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In re Richlene Joannides

Appellate case number:   01-13-00755-CV

Trial court case number: 2006-19543

Trial court:             County Court at Law No 3 of Fort Bend County

       Richlene Joannides has filed a petition for writ of mandamus.

       We request real parties in interest file a response to the petition for writ of mandamus.
The response, if any, is due no later than 30 days from the date of this order.

       It is so ORDERED.

Judge’s signature: /s/ Justice Harvey Brown
                    Acting individually  Acting for the Court


Date: October 4, 2013